GARMAN TURNER GORDON LLP
ERIKA PIKE TURNER
Nevada Bar No. 6454
Email: eturner@gtg.legal
MICHAEL R. ESPOSITO
Nevada Bar No. 13482
Email: mesposito@gtg.legal
650 White Drive, Suite 100
Las Vegas, Nevada 89119
Tel: (725) 777-3000
Fax: (725) 777-3112
Attorneys for Silver State Trustee Services, LLC


                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
RYAN REFORMINA AND ERIN ALEXIS C.                  CASE NO. 2:18-cv-00552-APG-PAL
BATAYOLA,

                      Plaintiffs,                  STIPULATION AND ORDER FOR
                                                   DISMISSAL
vs.

SILVER STATE TRUSTEE SERVICES, LLC,

                      Defendant.




       Plaintiffs Ryan Reformina and Efrin Alexis C. Batayola ("Plaintiffs"), by and through
counsel, David H. Krieger, Esq. of the law firm of Haines & Krieger, LLC and Charles L.
Geisendorf, Esq. of the law firm of Charles L. Geisendorf, Ltd, and Defendant Silver State
Trustee Services, LLC, ("Defendant", and collectively with the Plaintiffs the "Parties" and each
a "Party"), by and through counsel, Erika Pike Turner, Esq. and Michael R. Esposito, Esq. of the
law firm of Garman Turner Gordon LLP, do HEREBY STIPULATE AND AGREE that all
claims of Plaintiffs against the Defendant in the above -captioned matter shall be dismissed, with




                                              1 of 2
prejudice, with each party to bear its own fees and costs.

           IT IS SO STIPULATED.
Dated this        day of May, 2019,                Dated this 22nd day of May, 2019

HAINES &                 LLC                       GARMAN TURNER GORDON LLP


                                                   ERIKA PIKE TURNER
  -85 S.   ern Avenue, Suite 350                   Nevada Bar No. 6454
Henderson, Nevada 89123                            MICHAEL R. ESPOSITO
Phone: (702) 880-5554                              Nevada Bar No. 13482
                                                   650 White Drive, Suite 100
FAX: (702) 385-5518                                Las Vegas, Nevada 89119
                                                   Tel: (725) 777-3000
CHARLES L. GEISENDORF, LTD.                        Fax: (725) 777-3112
CHARLES L. GEISENDORF                              Attorneys for Silver State Trustee Services,
2470 St. Rose Parkway, Suite 309                   LLC
Henderson, Nevada 89074
Phone: (702) 873-5868
Attorneys for Plaintiff
Ryan Reformina and Efrin Alexis C. Batayola




             IT IS SO ORDERED.




                                                    ______________________________
                                                    UNITED STATES DISTRICT JUDGE
                                                    Dated: May 22, 2019.




                                               2 of 2
